Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The rejection(s) of claims 1-13 under 35 U.S.C. § 112 (b) or 35 U.S.C 112 (pre-AIA ), second paragraph have been withdrawn in view of the amendment filed on 04/06/2022

Allowable Subject Matter
Claims 1-8, 10-21 allowed.
            The following is an examiner’s statement of reasons for allowance: 
         Applicant’s arguments, see pages 5-10 of the response, filed 04/06/2022, with respect to the rejection(s) of claims 1-6 under 35 U.S.C. § 103 being unpatentable over Lee (U.S. 2018/0036859 in view of Li (U.S. 2009/0124173)/the rejection of claims 7 and 9-12 under 35 U.S.C. § 103 as assertedly being unpatentable over Lin (U.S. 2018/0286699) in view of Li (U.S. 2009/0124173)/ the rejection of claims 7-8, 10-12 under 35 U.S.C. § 102(a)(1) as being anticipated by Li (U.S. 2009/0124173)/ the rejection(s) of claims 14-17 and 20 under 35 U.S.C. § 103 as being unpatentable over Lee (U.S. 2018/0036859) in view of Li (U.S. 2009/0124173)( particularly the arguments that Lee does not disclose “buffering the conductive material and the dielectric layer removes material of the conductive material and the dielectric layer at a substantially same rate” as recited in amended claim 1; the rejection of claims 7 and 9-12 under 35 U.S.C. § 103 as assertedly being unpatentable over Lin (U.S. 2018/0286699) in view of Li (U.S. 2009/0124173) cannot be made because Lin is not qualified as prior art under 35 U.S.C. § 102(b)(2)(C) because Lin was not published until October 4, 2018, which is after the current application’s priority date of September 27, 2018; Li does not disclose “depositing ruthenium into an opening of a dielectric material, the ruthenium being electrically coupled to a finFET device.” as recited in claim 7; Lee does not disclose “ grinding with a buffing platen the second portion to expose a second surface of the second portion, the second surface having a second width between about 1 nm and about 20 nm, the second width being more narrow than the first width.” as recited in amended claim 14 because as seen in Lee’s Figures 5 and 6 reproduced below for discussion, Lee does not show “grinding the second portion,” the second portion being inside Lee’s trench 525, so that the second width is more narrow than the first width) have been fully considered and are persuasive. The rejection(s) of claims 1-20, as set forth in the office action dated 1/31/2022, have been withdrawn. 
   Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAN VINH/Primary Examiner, Art Unit 1713